UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1746



JOSE ANTONIO LEMUS,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (No. A70-627-282)


Submitted:   December 9, 1997             Decided:   February 4, 1998


Before MURNAGHAN, ERVIN, and WILKINS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Manuel Rivera, Jr., MANUEL RIVERA, ESQ. & ASSOCIATES, Arlington,
Virginia, for Petitioner. Frank W. Hunger, Assistant Attorney
General, Donald E. Keener, Deputy Director, Nolon J. Benson, Jr.,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Jose Antonio Lemus seeks review of the Board of

Immigration Appeals' opinion and order dismissing his appeal and

affirming the immigration judge's decision denying his application

for asylum and withholding of deportation. Our review of the record

discloses that the Board's decision is based on substantial evi-
dence and is without reversible error. Accordingly, we deny the

petition for review and affirm the Board's order. See Lemus v. INS,
No. A70-627-282 (B.I.A. May 19, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the material before the court and argument would not
aid the decisional process.




                                                   PETITION DENIED




                                2